Title: From John Adams to Thomas Brand Hollis, 18 October 1787
From: Adams, John
To: Hollis, Thomas Brand


          
            Dear Sir
            Grosvenor Square Octr. 18. 1787
          
          Let me thank you kindly and cordially for your Letter of the fifteenth.
          Such is the melancholly Lot of Humanity, that I cannot pretend to promise Immortality to Liberty or to Virtue in any nation or Country of great numbers and large Extent from any Constitution of Government within human Contrivance.— All I can say is that it appears plain to me that every great Nation must have three Branches or but one. and if it has but one, that one must be a Simple Monarchy or in other Words a Despotism. A Government of one assembly or of two assemblies only in any great nation, cannot exist but in a state of civil War that will Soon End in Despotism, of one Man. I am not Solicitous about the Name of the first Magistrate, provided he have the whole Executive Power. call him Podesta, President, Consul or King, as you will.— Anything Sir! I am not afraid of the Word.—
          You and I hold, that Nations are the Creators, the Masters, the Sovereigns of Kings. That the People have a Right to depose a bad King and set up a good one. to pull down a bad Government and erect a good one. We believe too that the People are capable of this.— how then can We Suppose the People them so ignorant and Superstitious, as to be imposed on and ruined by a Word.— The Danger

does not arise from the King: but from the Folly of the People, in giving up their own Branch.— if the People, were well represented they would always controul the King. and depose him if he would not be otherwise controuled. For Gods sake sir, instead of finding fault with you King find fault with your People and Your Representatives and make them do their duty.— The Trappings and thousands of Useless offices about the King, are no Part of the Royal Office. abolish them all, as Mr Burkes Bill proposed, and the Royal Dignity and office remains the Same.
        